Martin J.
delivered the opinion of the court. The defendant and appellant complains of the judgment by which interest at 8 per cent was allowed on the note sued on.
It appears from a letter of the defendant, that he proposed to renew the note sued on, by two others, each for one half of the capital, payable in December 1827 and 1828, *190bearing interest at the rate of eight per cent, a year. There is no evidence that this proposition was accepted or rejected — but it appears the present suit is brought on the note proposed to be renewed.
A proposition does not become an agreement tiil the party to whom it is made accept it, and it must be accepted precisely as made unless the proposer agrees to a variation.
We think, with the appellee’s counsel, that no conventional interest was agreed upon by the parties, as the proposed offered proposition was not acted on. The appel-lee’s counsel has, however, urged that the defendant had the benefit of his proposition, since time was allowed him without suit being brought, till the month of May, 1828— after he had neglected to comply with his own proposition, by paying one half of the debt in December, 1827. It is clear the ■offer wa,s not accepted, since the note was not renewed, and payment was demanded of the; .whole before December, 1828. A proposition does not become an agreement, till the party to whom it is made accepts it: and it must be accepted precisely as made, unless the proposer agrees to a variation^
It is therefore ordered, adjudged and decreed, that the judgment be annulled, avoided -and reversed, and that the plaintiff have judgment for ($6,444 92) six thousand *191four hundred and forty-four dollars, with legal interest, from the day of the protest till paid, with costs in the district court, the appellee paying costs in this court.